NOTE: This order is nonprecedential.


  muiteb ~tate~ (!Court of ~eal~
      for tlJe jfeberal (!Circuit

                  RICHARD MURTON,
                   Claimant-Appellant,

                             v_
 ERIC K SHINSEKI, SECRETARY OF VETERANS
                 AFFAIRS,
                   Respondent-Appellee.


                        2011-7058


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-2880, Judge Lawrence B.
Hagel.


                      ON MOTION


                        ORDER

     Richard Murton moves for an extension of time, until
March 30, 2011, to file his opening brief and moves for
leave to file a corrected motion for an extension of time to
file a principal brief. Eric K. Shinseki, Secretary of Vet-
erans Mfairs, moves for an extension of time, until June
13, 2011, to file his initial brief.
MURTON v. DVA                                                  2

      Upon consideration thereof,

      IT IS ORDERED THAT:

      The motions are granted.

                                    FOR THE COURT


      JUL 182011                     /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Todd M. Wesche, Esq.
    Scott D. Austin, Esq.                          FILED
                                         • .s. COURT OF APPEALS FOR
s21                                        THE FEDERAL CIRCUIT

                                              JUL 182011
                                                JANHORBALY
                                                   ClERK